Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a “plurality of iteration units”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “plurality of iteration units” comprises configuration including input and output connections as shown in figure 2.  Each of the “plurality of iteration units” comprises multipliers, adders and register including clock input and input and output connections as shown in figure 3 and as further described in paragraph [0028] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims an apparatus, and methods for providing error resiliency in a bit serial computation.  The apparatus as in claim 1 comprises a delay monitor, a clock generator, and a plurality of iteration units.  
The delay monitor is configured to enforce an overall processing duration threshold for bit-serial processing all of a plurality of iterations for the bit serial computation, while dynamically determining a dynamically variable iteration-level processing duration threshold for processing each of the plurality of iterations, at least some of the plurality of iterations corresponding to a respective bit in an input bit sequence.
The clock generator, operatively coupled to the delay monitor, is configured to generate a clock signal for controlling a performance of the plurality of iterations. 
The plurality of iteration units, each operatively coupled to the clock generator and is configured to perform a particular one of the plurality of iterations, starting with a Most Significant Bit (MSB) of the input bit sequence and continuing in descending bit significant order, and by selectively increasing the dynamically variable iteration-level processing duration threshold for at least one of the plurality of iterations while skipping from processing at least one subsequent one of the plurality of iterations whose iteration-level processing duration exceeds a remaining amount of an overall processing duration for all of the plurality of iterations, responsive to the at least one of the plurality 
The primary reason for indication of allowable subject matter are the particular configuration of elements in combination with each element, and specifically wherein
the plurality of iteration units selectively increases the dynamically variable iteration-level processing duration threshold for at least one of the plurality of iterations while skipping from processing at least one subsequent one of the plurality of iterations whose iteration-level processing duration exceeds a remaining amount of an overall processing duration for all of the plurality of iterations, responsive to the at least one of the plurality of iterations requiring more time to complete than a current value of the dynamically variable iteration-level processing duration threshold. (emphasis added).

	US 20180113678 A1 Sadowski et al., (hereinafter “Sadowski”) discloses an apparatus that performs arithmetic operation on operands associated with dynamic precision (abstract Fig 2).  The apparatus includes an arithmetic logic unit (ALU) 205, a control unit 245, and a delay generator 247 (Fig 2).  The ALU further comprises bit slices that perform bit-serial arithmetic operations in order of significance of bits from MSB to LSB (Fig 3, [0012],[0029-0031]).  Iterations of the arithmetic operation are performed using dynamic precision responsive to power consumption, and controlled based on power levels such as begin triggered by a battery level falling below a threshold ([0017], [0023-0024]).  A configurable delay line, controlled by the controller unit controls the arithmetic unit as indicated by the dynamic precision ([0025]).  A clock 
the plurality of iteration units selectively increases the dynamically variable iteration-level processing duration threshold for at least one of the plurality of iterations while skipping from processing at least one subsequent one of the plurality of iterations whose iteration-level processing duration exceeds a remaining amount of an overall processing duration for all of the plurality of iterations, responsive to the at least one of the plurality of iterations requiring more time to complete than a current value of the dynamically variable iteration-level processing duration threshold. 

US 20020103841 A1 Parviainen (hereinafter “Parviainen”) discloses a dynamically configurable processor that includes a multiplier block front end for generating partial products from input operands, and further includes a plurality of inputs that are switchably or programmably coupled (abstract, fig 6).  Parviainen further discloses variable bit widths (abstract, fig 7).  Parviainen does not, however, disclose the specific configuration claimed comprising a delay monitor, clock generator as claimed.  Parviainen further does not explicitly disclose a dynamically determined variable iteration-level processing duration threshold for processing of each of the plurality of iterations and further does not explicitly disclose the plurality of iteration units selectively increases the dynamically variable iteration-level processing duration 
US 20190377707 A1 Giefers et al., (hereinafter “Giefers”) discloses a bit-serial linear algebra processor comprising a parallel array of bit-serial processing units (abstract).  Giefers further discloses the bit-serial processing units comprise multiplication and accumulation units (fig 4 a, 4b). Giefers further discloses configuration wherein only MSB are used in subsequent computation, while lower significant bits are skipped ([0042]).   Giefers does not, however, disclose the specific configuration claimed comprising a delay monitor, clock generator as claimed.  Giefers further does not explicitly disclose a dynamically determined variable iteration-level processing duration threshold for processing of each of the plurality of iterations and further does not explicitly disclose the plurality of iteration units selectively increases the dynamically variable iteration-level processing duration threshold for at least one of the plurality of iterations while skipping from processing at least one subsequent one of the plurality of iterations whose iteration-level processing duration exceeds a remaining amount of an overall processing duration for all of the plurality of iterations, responsive to the at least 
US 20180322607 A1 Mellempudi et al., (hereinafter “Mellempudi”) discloses an apparatus that includes dynamic precision management for integer deep learning primitives (abstract, fig 14, fig 15, fig 18).  Mellempudi does not, however, explicitly disclose bit serial computation starting with the MSB.  Mellempudi further does not explicitly disclose the specific configuration claimed comprising a delay monitor, clock generator as claimed.  Mellempudi further does not explicitly disclose a dynamically determined variable iteration-level processing duration threshold for processing of each of the plurality of iterations and further does not explicitly disclose the plurality of iteration units selectively increases the dynamically variable iteration-level processing duration threshold for at least one of the plurality of iterations while skipping from processing at least one subsequent one of the plurality of iterations whose iteration-level processing duration exceeds a remaining amount of an overall processing duration for all of the plurality of iterations, responsive to the at least one of the plurality of iterations requiring more time to complete than a current value of the dynamically variable iteration-level processing duration threshold. 
US 20170357891 A1 Judd et al., (hereinafter “Judd”) discloses an accelerator for deep neural networks that performs bit-serial computation using one or more bit-serial tiles that perform multiplication and accumulation operations (abstract, fig 2).  Judd does not explicitly disclose the specific configuration claimed comprising a delay monitor, clock generator as claimed.  Judd further does not explicitly disclose a dynamically determined variable iteration-level processing duration threshold for processing of each 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182